DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 06/02/2020 has been entered. The Applicant cancelled claims 1-14 and added new claims 15-33. 

Priority
The Applicant claimed Foreign priority under 35 U.S.C. 119(a)-(d), based on an application JP2014-266038 filed in Japan on 12/26/2014. The Certified copies of the priority documents have been received in Application No. 15/539055.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings received on 8/11/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 20, 23, 25-26 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriyuki et al. (JP 2012181525).
  
Regarding claim 15, Noriyuki teaches a variable magnification optical system, comprising: 
a first lens group having a positive refractive power and arranged closest to an object (Fig. 1, “a first lens group G1 having a positive refractive power” and arranged closest to an object, [0039]); 
a negative lens group having a negative refractive power and arranged closer to an image than the first lens group (a second lens having a negative refractive power in order from the object side. It consists of a group G2 an aperture stop S”, [0039], Fig. 1 shows closer to an image than the first lens group), 

a focusing group arranged between the negative lens group and the positive lens group (“an F lens group F that is a focusing lens having positive refractive power”, [0039], Fig. 1 shows focusing group arranged between the negative lens group), 
wherein when varying magnification, a distance between the first lens group and the negative lens group is changed, and a distance between the negative lens group and the positive lens group is changed (Fig. 1 arrows show the first lens group and the negative lens group moves, and when moves the distance between the first lens group G1 and the negative lens group G2 changes; “the first lens group moving on the optical axis”, description after Abstract, “the first lens group moves” and “the second sub lens group moves” [0005], [claim 1]), 
wherein when focusing, a distance between the focusing group and a lens arranged at a position to face an object-side of the focusing group is changed, and a distance 2Attorney Docket No. XA-13243A between the focusing group and a lens arranged at a position to face an image-side of the focusing group is changed (“F lens group having a positive refractive power that moves back and forth on the optical axis”, description after Abstract, see arrows on Fig. 1), 
wherein the positive lens group (Fig. 1, positive lens group M) is constituted by a front group having a positive refractive power (“The M lens group M includes an MA lens group MA having positive refractive power in order from the object side”, [0039]) and a rear group having a negative refractive power (Fig. 1 shows rear group have two 
calculating using Fig. 1 and the table in [0042]:
fF: a focal length of the front group is 33.7154  
fR: a focal length of the rear group is -47.9101),
From this data of front group and rear group of lenses, the following conditional expression is satisfied:  
0.4 < fF / (-fR) < 0.86
From calculation using the table: fF / (-fR) = 0.7037.
Regarding claim 16, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches wherein when varying magnification from a wide-angle end state to a telephoto end state, the first lens group moves toward the object (Fig. 1 shows the first lens group moves toward the object; “first lens group moving on the optical axis so that the air gap with the lens group on the side is wider at the telephoto end than at the wide angle end’, [abstract)]).
Regarding claim 17, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches the variable magnification optical system according to Claim 15, comprising: in order from the object along an optical axis (Fig. 1, from left to right), the first lens group; the negative lens group as a second lens group; the focusing group as a third lens group and having a 3Attorney Docket No. XA-13243A positive refractive power; and the positive lens group as a fourth lens group (Fig. 1, “a first lens group G1 having a positive refractive power and a second lens having a negative refractive power in order from the object side. .. an F lens group F [3rd] that is a focusing lens having positive refractive power, and an M lens group M [4th] that has positive refractive power”, [0039]).
wherein when varying magnification from a wide-angle end state to a telephoto end state (“Fig. 1; “first lens group moving on the optical axis so that the air gap with the lens group on the side is wider at the telephoto end than at the wide angle end’, [abstract]), 
a distance between the first lens group and the second lens group is changed (Fig. 1 shows the first lens group moves with respect to an image plane, and when, moves the distance between the first lens group and the negative lens group is changes),
a distance between the second lens group and the third lens group is changed, and a distance between the third lens group and the fourth lens group is increased (Fig. 1 shows the third lens group and the fourth lens group are movable, “The F lens group 
Regarding claim 20, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches the front group is constituted by a lens component having a positive refractive power and a lens component having a negative refractive power (Fig. 1 shows G1 have one positive and one negative lens attached, see table in [0042], column 2-4 shows lens radius, n1 and n2); and n1/n2 = 1.48500/1.90366= 0.7538, the following conditional expression is satisfied: 0.70 <n1/n2 <0.95; wherein n1: a refractive index of the lens component having a positive refractive power, and n2: a refractive index of the lens component having a negative refractive power.
Noriyuki doesn’t explicitly teach lens attached is a cemented lens.
In lens Fig. 1, Noriyuki shows a similar lens and disclosed a cemented lens (“MA lens group MA includes a cemented lens of a biconvex lens from the object side and a negative meniscus lens having a convex surface on the image side, and a cemented lens of a negative meniscus lens having a convex surface on the object side and a positive lens. With this configuration, it is possible to effectively correct axial chromatic aberration” [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cemented lens. One ordinary skill in art would have been motivated to use a cemented lens to effectively correct axial chromatic aberration, as Noriyuki teaches in [0040].
Regarding claim 23, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches an optical apparatus, comprising a variable magnification optical system according to Claim 15 (Fig. 1, “a zoom lens which adopts an internal focusing mode, is small-sized and light-weight, has a good imaging performance’, [abstract]).
Regarding claim 25, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to Claim 24, 
wherein when varying magnification from a wide-angle end state to a telephoto end state, the first lens group moves toward the object (see Fig. 1, tables in [0042] and [0044].  
Regarding claim 26, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to Claim 24, 
wherein the following conditional expression is satisfied: 
0.4 < fF / (-fR) < 0.9
where 
fF: a focal length of the front group, and 
fR: a focal length of the rear group.  
(Calculating from table of [0042]: fF / (-fR) = 0.7037).
Regarding claim 28, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to Claim 24, wherein when varying magnification from a wide-angle end state to a telephoto end state (see table in [0044]), a distance between the first lens group (G1) and the second lens group (G2) is increased, and a distance between the second lens group and the third lens group is decreased (see Fig. 1, tables in [0042] and [0044]; See arrows of Fig. 1).
Regarding claim 32, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches an optical apparatus, comprising a variable magnification optical system according to Claim 24 (see abstract and Fig. 1).
Regarding claim 33, Noriyuki teaches a method for manufacturing a variable magnification optical system, the method comprising at least one of the following features (A) or (B), the feature (A) including: providing an arrangement of lens groups (see Fig. 1)  including a first lens group (G1) having a positive refractive power (Fig. 1, “a first lens group G1 having a positive refractive power”, [0039]); and arranged closest to an object (see Fig. 1); a negative lens group (G2) having a negative refractive power (a second lens having a negative refractive power in order from the object side”, [0039]) and arranged closer to an image11Attorney Docket No. XA-13243A than the first lens group (see Fig. 1); a positive lens group which has a positive refractive power (“The M lens group M includes an MA lens group MA having positive refractive power”,[0039], see Fig. 1), and which is arranged closer to the image than the negative lens group (see Fig. 1); and a focusing group (F) 
calculating using Fig. 1 and the table in [0042]:
fF: a focal length of the front group is 33.7154

the feature (B) including: providing an arrangement of lens groups including, in order from an object along an optical axis, a first lens group having a positive refractive power; a second lens group having a negative refractive power; a third lens group having a positive refractive power; and a fourth lens group having a positive refractive power; arranging such that, when varying magnification, a distance between the first lens group and the second lens group is changed, a distance between the second lens group and the third lens group is changed, and a distance between the third lens group and the fourth lens group is changed; arranging such that, when focusing from an object at infinity to an object at a close distance, the third lens group moves; configuring the fourth lens group to be constituted by a front group having a positive refractive power and a rear group having a negative refractive power, and such that a distance between the front group and the rear group is the largest air distance among air distances in the fourth lens group; and satisfying the following conditional expression: 0.4 < fF / (-fR) < 0.86, where fi is the focal length of the first lens group, and f2 is the focal length of the second lens group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 19, 21, 24, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki et al. (JP 2012181525).

Regarding claim 18, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches the variable magnification optical system according to Claim 15, comprising: 

wherein when varying magnification, a distance between the first lens group and the second lens group is changed (see arrows in Fig.1, [0008] and Tab. in [0042]), and 
wherein the following conditional expression is satisfied: 3.5 < f1 / (-f2) < 6.5
where 
f1: a focal length of the first lens group, and 
f2: a focal length of the second lens group. 
Calculated from table of [0042]: f1 / (-f2) = 93.5345 / 14.0261 = 6.668, 
The claimed upper range value 6.5 and the calculated value from prior art 6.668 are close.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Noriyuki to have 3.5 < f1 / (-f2) < 6.5, since the claimed ranges and the prior art calculated value are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated for the predictable result of image stabilization among the lens groups, as Noriyuki teaches in [0011].
Regarding claim 19, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches the variable magnification optical system according to Claim 15, comprising: 4Attorney Docket No. XA-13243A 

wherein when varying magnification, a distance between the first lens group and the second lens group is changed, a distance between the second lens group and the third lens group is changed, and a distance between the third lens group and the fourth lens group is changed  (see arrows on Fig. 1 and Tab. in [0042], and 
wherein the following conditional expression is satisfied: 
1.7 < f4 / f3 < 2.4
where 
f4: a focal length of the fourth lens group, (88.14115) and 
f3: a focal length of the third lens group (34.721).  
Calculated from table of [0042]: f4 / f3 = 2.53.
The claimed upper range value and the value from the prior art are close.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Noriyuki to have 1.7 < f4 / f3 < 2.4, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated for 
Regarding claim 21, the variable magnification optical system according to claim 15 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 15.
Noriyuki further teaches the variable magnification optical system according to Claim 15, 
wherein the front group has a cemented lens, the cemented lens is constituted by a lens component having a positive refractive power and a lens component having a negative refractive power and the following conditional expression is satisfied:
1.7 < v1 / v2 < 3.2  (Fig. 1 shows G1 have one positive and one negative lens attached, see table in [0042] column 2-4 shows lens radius, v1 and v2; and v1/v2 =95.0/31.3 = 3.035), 
where v1: the Abbe number of the lens component having a positive refractive power, and 
v2: the Abbe number of the lens component having a negative refractive power.  
Noriyuki doesn’t explicitly teach lens attached is a cemented lens.
In lens Fig. 1, Noriyuki shows a similar lens and disclosed a cemented lens (“MA lens group MA includes a cemented lens of a biconvex lens from the object side and a negative meniscus lens having a convex surface on the image side, and a cemented lens of a negative meniscus lens having a convex surface on the object side and a positive lens. With this configuration, it is possible to effectively correct axial chromatic aberration” [0040]). It would have been obvious to one of ordinary skill in the art before 
Regarding claim 24, Noriyuki teaches a variable magnification optical system, comprising: 
in order from an object along an optical axis, a first lens group having a positive refractive power (Fig. 1, “a first lens group G1 having a positive refractive power”, [0039]); a second lens group having a negative refractive power (a second lens having a negative refractive power in order from the object side”, [0039], Fig. 1; a third lens group having a positive refractive power (“an F lens group F that is a focusing lens having positive refractive power”, [0039], Fig. 1); and a fourth lens group having a positive refractive power (“The M lens group M includes an MA lens group MA having positive refractive power”,[0039], see Fig. 1), 
7Attorney Docket No. XA-13243A wherein when varying magnification, a distance between the first lens group and the second lens group is changed, 
a distance between the second lens group and the third lens group is changed, and a distance between the third lens group and the fourth lens group is changed (Fig. 1 shows the first lens group moves with respect to an image plane, and when moves the distance between the first lens group G1 and the negative lens group G2 changes; “the first lens group moving on the optical axis”, description after Abstract; Figure 1 shows G1, G2, F and M lens groups are movable; [description after Abstract; [0005], [0011], [0017], [0039]),

from infinite object distance to short distance, [abstract]; An F lens group disposed between the M lens group and having a positive refractive power that moves back and forth on the optical axis at the time of zooming, [0011]), the third lens group moves (third lens group is F lens group, Fig. 1 shows moves), wherein the fourth lens group ((Fig. 1, positive lens group M) is constituted by a front group having a positive refractive power (“The M lens group M includes an MA lens group MA having positive refractive power in order from the object side”, [0039]) and a rear group having a negative refractive power (Fig. 1 shows rear group have two lenses with radius surface number 30: -13.027, surface number 31: -38.763, surface number 32: 98.457 and surface number 34: -46.273 [0042], which negative refractive power), and a distance between the front group and the rear group is the largest air distance among air distances in the fourth lens group (from Fig. 1 and table 1, distance between MA and last two lenses of M group, 1.100+3.500+0.800+1.905+ 7.000+2.991=16.496 is the largest air distance among air distances in the positive lens group M, total diameter of M, adding from table 1, is 33.567), and 
wherein the following conditional expression is satisfied: 
3.5 < f1 / (-f2) < 6.5
where 
f1: a focal length of the first lens group, and 
f2: a focal length of the second lens group 
(Calculating from table of [0042]:

f2 = -14.0261
f1 / (-f2) = 6.668).
The claimed upper range value 6.5 and the calculated value from prior art 6.668 are close. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Noriyuki to have 3.5 < f1 / (-f2) < 6.5, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated for the predictable result of stabilizing the image among the lens groups, as Noriyuki teaches in [0011].
Regarding claim 27, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches the magnification optical system according to Claim 24, 
wherein the following conditional expression is satisfied: 
    PNG
    media_image1.png
    15
    195
    media_image1.png
    Greyscale
 
where 
f4: a focal length of the fourth lens group, and 
f3: a focal length of the third lens group.  
(Calculating from table of [0042]:
f4 / f3 = 2.53)
The claimed upper range value and the value calculated from the prior art are close.

Regarding claim 29, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to Claim 24, wherein the front group has a lens (see Fig. 1), the lens is constituted by a lens component having a positive refractive power and a lens component having a negative refractive power (see first 2 lenses of Fig. 1 and Table of para [0042]), and the following conditional expression is satisfied: 0.70 < n1/n2 < 0.95 where n1: a refractive index of the lens component having a positive refractive power, and n2: a refractive index of the lens component having a negative refractive power (from table of [0042]: n1 / n2 = 1.435 / 1.883 = 0.762).
Although Noriyuki teaches lenses are together.  Noriyuki do not explicitly disclose cemented lens. In Fig. 1, Noriyuki shows a similar lens and disclosed a cemented lens (“MA lens group MA includes a cemented lens of a biconvex lens from the object side and a negative meniscus lens having a convex surface on the image side, and a cemented lens of a negative meniscus lens having a convex surface on the object side and a positive lens. With this configuration, it is possible to effectively correct axial 
Regarding claim 30, the variable magnification optical system according to claim 24 is rejected (see above).
Noriyuki teaches the variable magnification optical system according to claim 24.
Noriyuki further teaches the variable magnification optical system according to Claim 24, 
wherein the front group has a lens, the lens is constituted by a lens component having a positive refractive power and a lens component having a negative refractive power and the following conditional expression is satisfied:
1.7 < v1 / v2 < 3.2  
(Fig. 1 shows G1 have one positive and one negative lens attached, see table in [0042] column 2-4 shows lens radius, v1 and v2; and v1/v2 =95.0/31.3 = 3.035), 
where v1: the Abbe number of the lens component having a positive refractive power, and 
v2: the Abbe number of the lens component having a negative refractive power.  
Noriyuki doesn’t explicitly teach lens attached is a cemented lens.
In lens Fig. 1, Noriyuki shows a similar lens and disclosed a cemented lens (“MA lens group MA includes a cemented lens of a biconvex lens from the object side and a negative meniscus lens having a convex surface on the image side, and a cemented lens of a negative meniscus lens having a convex surface on the object side and a .

Allowable Subject Matter
Claims 22 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: even though the prior art in record discloses variable magnification optical system, the prior art fails to teach, or reasonably suggest, that the following conditional expression is satisfied:   0.5 < L4a / L4 < 0.9, where L4a: the largest distance among air distances in the fourth lens group, and L4: the distance from a surface closest to the object to a surface closest to the image of the fourth lens group (claims 22 and31). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872